Title: To James Madison from John Martin Baker, 11 March 1803
From: Baker, John Martin
To: Madison, James


					
						Sir.
						New York: William Street No. 225 March 11th. 1803.
					
					I had this honor on the 7th. Current, making known to you my intention to Sail for Gibraltar, on the 24th which I hope to verify.
					Permit me now Sir, most respectfully to acknowledge receipt of your letter, inclosing my Commission, as Consul for the United States of America, to the Islands of Minorca, Majorca, and Yvica: with my instructions, as well a blank bond; the which being duly filled up by the Sureties required, have the honor to herewith transmit
					I beg leave Sir, to be permitted to return you, my Sincere and Grateful thanks for your friendship, and protection, which hope ever to merit and Preserve: With Great Respect have the honor to be Sir Your Most obedient humble Servant
					
						John Martin Baker
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
